Shaw, C. J.
This is a real action to recover an undivided moiety of an estate in Hatfield. The tenant claims title to the premises under a deed of quitclaim and partition executed by Moses- Mortón, 2d, several years prior to the attachment hereafter mentioned, to wit, in October, 1839, but not recorded until two days áftér the attachment made, namely, on the 9th of December; 1846;
The demandant claims title tinder an attachment followed by a valid judgmenf'irithe circuit court of the United States, an execution on that judgment; and-a levy óf the exectitiori on the pretiiises, as' the property of Moses Morton, 2d, the judgment debtor.' If this title is well established, it must1 prevail, although the-tenant had a valid deed of prior date which was good against every body but' creditors, and- pur*31chasers without notice. But the demandant must make out his case strictly; he must prove that he was a creditor of Moses Morton, 2d; that he attached the premises prior to the registration of the tenant’s deed; and that such attachment was followed by a good judgment, execution and levy.
The first point relied upon by the demandant is, that the judgment of the circuit court is conclusive, and that the tenant cannot aver against it. But we are of opinion, that this position cannot be maintained. A judgment is conclusive only against parties and privies. The tenant is in no sense a party or privy to that judgment. He is, indeed, privy in estate with Moses Morton, 2d, under whom he claims the demanded premises; but no question respecting the title to such estate was embraced or determined in that suit. It was only after that judgment was rendered, that by a distinct and collateral act, the judgment creditor attempted to satisfy his execution upon it, by a levy on the premises claimed by the tenant. At the time the judgment was rendered, the tenant had no reason, no occasion and no right, to question its validity. Being neither a party nor privy to the judgment, he cannot have a writ of error to reverse it, although it may be erroneous and void; but, when such judgment is set up collaterally to defeat the tenant’s title, which is otherwise good, and the tenant can show that the judgment is erroneous, either in matter of law or fact, he may do so by proof. It is a general and established rule of law, that when a party’s right may be collaterally affected by a judgment, which for any cause is erroneous and void, but which he cannot bring a writ of error to reverse, he may, without reversing, prove it so erroneous and void, in any suit, in which its validity is drawn in question. The cases are numerous; and a few only will be cited, including the first and the last, which have been decided in Massachusetts. Alexander v. Gould, 1 Mass. 165 ; Smith v. Saxton, 6 Pick. 483 ; Pond v Makepeace, 2 Met. 114; Leonard v. Bryant, 11 Met. 370.
The tenant then contends, that this judgment cannot be set up to defeat his title, because the circuit court of the United States had no jurisdiction. Admitting that the *32judgment, in the absence of all proof, might be taken to be prima facie evidence of the jurisdiction of the court, the tenant undertakes to prove, that the circuit court had no jurisdiction of the parties or of the subject matter. When a court has general jurisdiction of all matters of contract and debt between any and all parties, without regard to thei domicil, it may be well held, that the production of a note payable to order, and indorsed by the payee, in blank, or the production of a note payable to bearer, and transferable by delivery only, is sufficient to show that the court prima facie has jurisdiction of the parties and of the subject matter; and then if the defendant has any special exception to the jurisdiction, as the pendency of another action or the like, he must plead it in abatement. But the circuit court of the United States is a court of limited jurisdiction ; and, by the constitution and laws of the United States, has no jurisdiction of the parties, unless one of them is the subject of some foreign state or country, or of some one of the other states of this union. If, therefore, a suit is commenced in that court, in the name of a- citizen of another state, under a general or assumed authority and permission, or otherwise, upon a cause of action in which such party has no interest, legal or equitable, the court has no jurisdiction of the parties; and if brought without the plaintiff’s authority or direction, but ratified or sanctioned afterwards, it would not aid it; and so if after suit brought, a more formal transfer of the negotiable note and cause of action were made to him and accepted by him, it would not show that he had any such cause of action when the suit was commenced, and so it would not show that the court had jurisdiction.
If, therefore, the alleged cause of action be, that the plaintiff is the indorsee or holder of a promissory note payable to order, or the bearer of a note transferable by delivery, if it appear, that such note was not actually negotiated to him, before the commencement of the action, the circuit court of the United States has no jurisdiction.
In the present case, we are of opinion, that the evidence was rightly admitted, and had a strong tendency to prove, *33especially in the absence of all proof to the contrary, that the nominal plaintiff had no interest in the note, even if the suit was brought with his knowledge and assent; but, on the contrary, that the entire interest was in the payees named in the note ; that the suit was commenced at then1 instance and expense, and for their benefit; and they being citizens of this commonwealth, that the circuit court of the United States had no jurisdiction. We think, therefore, that the court were right in directing the jury, that the evidence was admissible and proper for their consideration, and that if they believed there was not a bona fide sale and transfer of the note to the demandant, but that he was merely a nominal party to the suit in the circuit court, and that the same was brought wholly for the benefit of Whitney and Fenno, the jury would be warranted in finding a verdict for the tenant.
Motion for a new trial overruled, and judgment on the verdict for the tenant.